Citation Nr: 1109513	
Decision Date: 03/10/11    Archive Date: 03/24/11	

DOCKET NO.  10-31 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia of the left knee, currently rated as 20 percent disabling.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for atrial fibrillation.

4.  Entitlement to service connection for a disability manifested by high cholesterol.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a disability manifested by nerve damage of the left lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from March 1976 to March 1979 and from June 1979 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VARO in Waco, Texas, that denied entitlement to the benefits sought.

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

A review of the evidence of record reveals that in his substantive appeal dated in July 2010, the Veteran stated that he wanted a BVA hearing in Washington, D.C.  Accordingly, one was scheduled for him on Thursday, March 24, 2011.  However, in a January 25, 2011, communication, the Veteran stated that he wanted the hearing to be held at the RO in Waco, Texas.  He stated that he was requesting a video conference hearing.



In view of the foregoing, the case is REMANDED for the following:

Schedule the Veteran for a video conference hearing at the Waco RO at the earliest available opportunity.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



